DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 1-7 in the reply filed on 7/6/22 is acknowledged.
3.	Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/22.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s)  1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP2007-257886) as cited in IDS dated 6/23/20 with citations from equivalent US 2010/0075201.
Regarding claim 1, Nakanishi discloses a catalyst layer for a fuel cell (Fig. 1, abstract)  comprising: fibrous conductive members(carbon nanotubes 4, Fig. 2, [0035]); and
catalyst particles(catalyst 5, Fig. 2, [0035], [0048]), and the fibrous conductive members are inclined relative to a surface direction of the catalyst layer for a fuel cell (Fig. 2, [0035]-[0037]), the inclination angle may be suitably determined, taking into account the tube length of the carbon nanotubes([0042]), the inclination angle is preferably about 1° to 35° and, particularly, about 10° to 30° from the viewpoint of gas diffusivity([0042]),  a length of the fibrous conductive members ([0043]),  but does not explicitly disclose wherein a length L of the fibrous conductive members and a thickness T of the catalyst layer for a fuel cell satisfy the following relational expression: L/T≤3.
	It would have been obvious to one of ordinary skill in the art to modify in the catalyst layer of Nakanishi, a length L of the fibrous conductive members and a thickness T of the catalyst layer for a fuel cell satisfy the following relational expression: L/T≤3 in order to optimize fuel cell performance,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Nakanishi discloses all of the claim limitations as set forth above. Nakanishi further discloses  an inclination angle θ of the fibrous conductive members relative to the surface direction of the catalyst layer for a fuel cell is  60° or less ([0042]) which is within the claim range of  80° or less, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 3, Nakanishi discloses all of the claim limitations as set forth above. Nakanishi further discloses the length L of the fibrous conductive members and a diameter D of the fibrous conductive members satisfy the following relational expression: D/L<1 (diameter is greater than or equal to 5 nm and less than or equal to 50 nm, and  length is greater than or equal to 10 μm and less than or equal to 80 μm, [0016], see Calculation A).
50 nm diameter	= 0.01 diameter/length
10 µm x (1000 nm/µm) length			Calculation A
Regarding claim 4,  Nakanishi discloses all of the claim limitations as set forth above. Nakanishi further discloses  the fibrous conductive members have a diameter D of  greater than or equal to 5 nm and less than or equal to 50 nm ([0016]) which is within the claim range of 200 nm or less, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 6, Nakanishi discloses all of the claim limitations as set forth above. Nakanishi does not explicitly disclose the fibrous conductive members have a BET specific surface area of 50 m2/g or more.
It would have been obvious to one of ordinary skill in the art to modify the catalyst layer of Nakanishi to have the fibrous conductive members have a BET specific surface area of 50 m2/g or more in order to optimize the amount of catalyst which can be supported, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 7, Nakanishi discloses all of the claim limitations as set forth above. Nakanishi further discloses a fuel cell (Fig. 1, [0033]) comprising: a membrane electrode assembly (7, Fig. 1, [0033]) including an electrolyte membrane (1, Fig. 1, [0033])  and a pair of electrodes that sandwich the electrolyte membrane (anode 2, cathode 3, Fig. 1, [0033]),
wherein at least one of the pair of electrodes includes the catalyst layer in accordance with claim 1([0035]).
8.	Claim(s)  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP2007-257886) as cited in IDS dated 6/23/20 with citations from equivalent US 2010/0075201 as applied to claim 1 above, in view of Yoshida et al. (US 2003/0091891).
Regarding claim 5, Nakanishi discloses all of the claim limitations as set forth above. Nakanishi does not explicitly disclose further comprising particulate conductive members in an amount of 40 parts by mass or less relative to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members.
Yoshida teaches a catalyst composition for a cell comprising catalyst-bearing conductive powder particles and fibrous carbon (abstract).  Yoshida teaches no particular limitation is imposed on the type of the conductive powder particles serving as a carrier of the catalyst, so long as the particles have conductivity([0061]).  Yoshida teaches  for example, when the catalyst is platinum, the amount of platinum carried on the carbon black is preferably 10-60 mass % ([0061].  Furthermore, Yoshida teaches the primary components of the catalyst composition contain the fibrous carbon in an amount of 0.1-30 mass %; i.e., the primary components contain the catalyst-bearing conductive powder particles in an amount of 99.9-70 mass % and the fibrous carbon in an amount of 0.1-30 mass %([0080]).  Yoshida teaches particulate conductive members in an amount of 40 parts by mass or less relative to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members (see Calculation B).
0.1 to  30% vapor grown carbon fiber (VGCF) [0080]
10 to 60 % platinum [0061]
(100 - 0.1 – 10 = 89.9)%  to  (100 – 30 – 60 = 10)% conductive powder particles
For example,  (10% conductive powder particles)  x 100	= 25%
		(10% conductive powder particles + 30% VGCF)
		Calculation B
It would have been obvious to one of ordinary skill in the art to add to the catalyst layer of Nakanishi, particulate conductive members in an amount of 40 parts by mass or less relative to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members as taught by Yoshida in order to provide conductivity.
9.	Claim(s)  14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP2007-257886) as cited in IDS dated 6/23/20 with citations from equivalent US 2010/0075201, in view of Yoshida et al. (US 2003/0091891).
Regarding claim 14, Nakanishi discloses a membrane electrode assembly (7, Fig. 1, [0033])comprising: an electrolyte membrane(1, Fig. 1, [0033]); and a pair of electrodes that sandwich the electrolyte membrane(anode 2, cathode 3, Fig. 1, [0033]), wherein each of the pair of electrodes includes a catalyst layer ([0005], [0035]) and a gas diffusion layer in this order from the electrolyte membrane side([0051]), the catalyst layer of the at least one of the pair of electrodes includes first fibrous conductive members (carbon nanotubes 4, Fig. 2, [0035]) and catalyst particles (catalyst 5, Fig. 2, [0035], [0048]), the first fibrous conductive members are inclined relative to a surface direction of the catalyst layer (Fig. 2, [0035]-[0037]), the inclination angle may be suitably determined, taking into account the tube length of the carbon nanotubes ([0042]), the inclination angle is preferably about 1° to 35° and, particularly, about 10° to 30° from the viewpoint of gas diffusivity([0042]),  a length of the fibrous conductive members ([0043]),  but does not explicitly disclose a length L1 of the first fibrous conductive members and a thickness T1 of the catalyst layer satisfy the following relational expression:
L 1 /T 1≤3. 
It would have been obvious to one of ordinary skill in the art to modify in the catalyst layer of Nakanishi, a length L of the fibrous conductive members and a thickness T of the catalyst layer for a fuel cell satisfy the following relational expression: L/T≤3 in order to optimize fuel cell performance,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 14, Nakanishi discloses the gas diffusion layer of the at least one of the pair of electrodes includes a porous layer ([0051]) but does not explicitly disclose the gas diffusion layer includes a porous layer  that contains a conductive material and a polymer resin.
	Yoshida teaches a  membrane-electrode assembly for a fuel cell comprising an electrolyte membrane and an electrode including a catalyst layer and a gas diffusion layer, the electrode being provided on each surface of the electrolyte membrane, wherein at least a portion of the surface of the gas diffusion layer which is in contact with the catalyst layer includes a layer containing a hydrophobic resin and fibrous carbon(abstract). Yoshida teaches examples of the hydrophobic resin which can be used include a fluorine-based resin, polypropylene, and polyethylene([0109]).  Yoshida teaches since the fibrous carbon 13 projects from the surface of the gas diffusion layer 9, and the projection portion enters the catalyst layer, the gas diffusion layer is smoothly brought into contact with the catalyst layer, resulting in reduction of contact resistance(Fig. 6, [0116]).
	It would have been obvious to one of ordinary skill in the art to modify the gas diffusion layer of Nakanishi with a porous layer  that contains a conductive material and a polymer resin as taught by Yoshida in order to reduce contact resistance.
Regarding claim 15, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi does not explicitly disclose  the gas diffusion layer has a thickness two times or more of the thickness of the catalyst layer.
It would have been obvious to one of ordinary skill in the art to provide the membrane electrode assembly of modified Nakanishi with the gas diffusion layer has a thickness two times or more of the thickness of the catalyst layer in order to optimize fuel cell performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 16, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi  does not explicitly disclose the gas diffusion layer has a thickness of 600 μm or less.
It would have been obvious to one of ordinary skill in the art to provide the membrane electrode assembly of modified Nakanishi with the gas diffusion layer has a thickness of 600 μm or less in order to optimize fuel cell performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 17, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi discloses the conductive material contains second fibrous conductive members(Yoshida [0091]).
Regarding claim 18, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi further discloses the second fibrous conductive members have a length (Yoshida, fiber filament length of 100 µm or less [0099])  larger than the length of the first fibrous conductive members(Nakanishi, nanocolumn length is greater than or equal to 10 µm and less than or equal to 80 µm [0016]).
Regarding claim 19, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi further discloses the second fibrous conductive members have a diameter(Yoshida, fiber filament diameter of 500 nm or less [0099]) larger than that of the first fibrous conductive members (Nakanishi, nanocolumn diameter is greater than or equal to 5 nm and less than or equal to 50 nm [0016]).
Regarding claim 20, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi discloses the inclination angle is preferably about 1° to 35° and, particularly, about 10° to 30° from the viewpoint of gas diffusivity(Nakanishi, [0042]), a gas diffusion layer—in which, when the cross section of the layer is observed by use of a scanning electron microscope (SEM), the cross section area of spaces having a size of 0.1-50 μm accounts for 40% or more, preferably 50% or more, of the cross section area of all the spaces—is particularly effective for enhancing gas diffusibility in a high current density region(Yoshida [0115]) but does not explicitly disclose the catalyst layer has a porosity P1 of 30% or more and 70% or less, and the gas diffusion layer has a porosity P2 of 60% or more and 90% or less.
It would have been obvious to one of ordinary skill in the art to modify the membrane electrode assembly of modified Nakanishi with  the catalyst layer has a porosity P1 of 30% or more and 70% or less, and the gas diffusion layer has a porosity P2 of 60% or more and 90% or less in order to optimize fuel cell performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 21, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi does not explicitly disclose the porosity P1 of the catalyst layer and the porosity P2 of the gas diffusion layer satisfy the following relationship: P 1 <P 2.
It would have been obvious to one of ordinary skill in the art to modify the membrane electrode assembly of modified Nakanishi with the porosity P1 of the catalyst layer and the porosity P2 of the gas diffusion layer satisfy the following relationship: P 1 <P 2 in order to optimize fuel cell performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 22, modified Nakanishi discloses all of the claim limitations as set forth above. Modified Nakanishi further discloses a fuel cell (Nakanishi, unit cell 100, Fig. 1, [0051]) comprising: the membrane electrode assembly in accordance with claim 14 (Nakanishi, membrane electrode assembly 7, Fig. 1, Yoshida, Fig. 6); and a pair of separators that sandwich the membrane electrode assembly(Nakanishi, anode side separator 8a, cathode side separator 8b, Fig. 1, [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724